DETAILED ACTION

Status of Claims
This action is in reply to the application filed on 09/26/2022.
Claims 1, 6, 12, 14, and 18 have been amended.
Claims 8 and 11 have been cancelled.
Claims 1-7, 9, 10, 12-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 09/26/2022 with respect to the rejections under 35 USC § 103 have been considered but are not persuasive and/or are moot in view of the new grounds of rejection as described below.

On pg. 7 of the Remarks, Applicant essentially argues:
“Applicant respectfully asserts that the cited references fail to teach or suggest such automatic designation and usage features. Specifically, Clark merely teaches direct user interaction for computer processing on the respective devices and does not teach or suggest a cached application controller that itself automatically and directly controls which mobile cached applications are used and which available cores the mobile cached applications execute on. The users in the claimed invention do not control such features and, instead, simply designate when the automatic system features start or stop.”


Examiner respectfully disagrees. In at least the embodiment described in ¶0038-0042 Clark discloses “On game launch, the manager for the client application…launches separate thread(s) on the client device 300 that manages the distributed computing tasks”, where the threads claim otherwise unutilized/free processor resources. The only action of the user is to initiate the game associated with the client application/manger, there is no suggestion of the user specifying either the processor core(s) where the threads execute or the distributed computing tasks executed thereon.
Regarding Applicant’s argument: “Applicant has amended the claims to clarify the automatic features of a cached application controller to: (1) control selecting (and obtaining) specific mobile cached (hidden) applications”; the corresponding limitation in the claims has a number of 112(b) issues as written described below; Examiner additionally notes that he was unable to identify disclosure in the Application’s Specification (AppSpec) corresponding Applicant’s description of “(1) control selecting (and obtaining) specific mobile cached (hidden) applications”. That is, Examiner could not identify description of the CACA identifying particular or “specific” cached-app characteristics and/or differentiating cached-apps based on characteristics. If Applicant is referencing the description from AppSpec ¶0045 quoted by Applicant at pg. 8 of the Remarks : “Referring to FIGS. 9-10, the CACA 142 can perform two checks: a cached application check 143 and a controller active check 144. The cached application check 143 determines which CAs 140 are to be invoked. Those applications are invoked until there are no additional available cores”, then Examiner notes that as seen in FIG. 9 this merely describes a determination whether the CACA has “Any attached cached applications?” (FIG. 9). All such applications are invoked one after another.




	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 9, 10, 12-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites providing a cached application controller operatively coupling one or more end users and the cached mobile application; the meets and bounds of which are unclear as it is unknown what it means for a first piece of software (i.e. cached application controller) to ‘operatively couple’ a human (end user) to a second piece of software (cached mobile application). Claim 14 similarly recites wherein the CACA is operatively coupled intermediate one or more users and the one or more cached mobile applications; which is unclear for the same reasons in addition to having grammatical errors which compound the ambiguity. The language does not appear in Applicant’s Specification and no meaningful interpretation can be ascribed.
Claim 1 recites “wherein the cached application controller automatically determines, without selection input by the one or more end users, selection of the cached mobile application to use with the payload”;  but as recited earlier in the claim and in AppSpec, the cached mobile application is itself the payload so it is unclear what is being selected and the purpose for which it is being selected. The verbiage for the step performed by the application controller is also grammatically ambiguous (controller automatically determines, without selection input by the one or more end users, selection of the cached…); it is unclear what it means to ‘determine selection’, particularly with respect to a singular pre-specified element (the cached mobile application). Claim 14 similarly recites the CACA automatically determines, without selection input by the one or more end users, selection of the one or more cached mobile applications to obtain from the one or more cloud-based servers to use with the payload, which is inconsistent with prior claim limitations reciting that the cached mobile applications were provided as part of the attractive applications configured to carry them as a payload. It is unclear if the recited “obtain from the one or more cloud-based servers” requires a step to be performed or where it would occur relative to the other steps.
Since the meets and bounds of the amended limitations are unclear they could not be properly assessed for written description support, however Examiner notes no language/description in AppSpec corresponding to limitations reciting the CACA operatively coupling one or more end users and the cached mobile application and/or the CACA automatically determine…selection of the one or more cached mobile applications to obtain from the one or more cloud-based servers to use with the payload could be identified.
In order to advance prosecution limitations have been interpreted in view of Applicant’s Remarks pg. 7-8 as essentially describing that the particular cache application invoked and the particular CPU core/resource utilized thereby is not explicitly designated by the user.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2018/0349201 A1) in view of Argintaru et al. (US 2018/0296922 A1) in further view of BOINC online user manual excerpts (hereafter “BOINC-Man”.

Claims 14 and 18:
A method of converting one or more mobile applications on a mobile device (client device) to a distributed platform (volunteer computing grid), comprising: providing one or more cached mobile applications (volunteer computing applications/software algorithms, e.g. machine learning, blockchain application) and a cached application controller application (CACA) (client application or “manager” thereof and/or ”launching application”) providing one or more attractive applications (e.g. interactive application, game, media streaming application) (¶0018-0020, 0039-0041, 0056; mobile: ¶0024: “client devices 106-114 include…mobile telephone or smartphone 108, a tablet computer 110, a laptop computer 112, a video game console”, 0034-0036, 0048; FIG. 1, 3).
, [Claim 14] [Claim 1] No meaningful interpretation can be ascribed, see rejections under 112(b) above.
providing one or more cloud-based servers in operative communication with the CACA (¶0023, 0039, 0044-0046; FIG. 1, 2).
wherein the one or more attractive applications are configured to carry a payload (e.g. DLL, plugin) including the one or more cached mobile applications, wherein the one or more cached mobile application are controlled via the CACA; processing at one or more available cores of the mobile device such that compute cycles of the one or more available cores of the mobile device are used by the one or more cached mobile applications while the one or more attractive applications are executing (¶0018, 0039-0042, 0047-0048, 0051, 0056, 0060; one or more available cores: ¶0034, 0037: “the processor(s) 310 could be divided into multiple processors” further discussed below).
Exemplary quotations:
“video games may provide an opportunity for volunteer computing by utilizing computing resources (e.g., processing power, storage capability, and network connections) while the user is playing the video game or during idle time. For example, computing resources can be utilized with an application running in the background to give users updates, stay connected to community, etc. and all the while utilizing idle computing resources” (¶0018).

“the client devices 300 in connection with the server 200 form a game-based volunteer grid computing system. In one example, the computing system is enabled using a client application, or portion thereof, such as a plugin, which allows developers to easily integrate volunteer computing into an existing game client. On game launch, the manager for the client application (e.g., such as a dynamic link library (DLL) associated with the video game client) launches separate thread(s) on the client device 300 that manages the distributed computing tasks…The thread on the client device 300 issues pull request(s) to the server 200. The server 200 provides the client device 300 with a chunk of data (e.g., WU) related to the problem(s) being processed via the server. The server 200 can also provide the algorithm to be used to analyze the data. After the data and algorithm are downloaded to the client device 300, the thread can run alongside the game and analyze the data…the manager for the client application dynamically creates low-priority thread(s) for volunteer computing that run within the client device, allowing the game to claim resources when needed, but also taking advantage of times when the game requires lower processing resources (e.g., such as during start screens, while in menus, when the game is paused, while waiting for match-making in-game lobby etc.)” (¶0039-0040).

Regarding the limitation reciting the CACA automatically determines, without selection input by the one or more end users, selection of the one or more cached mobile applications to obtain from the one or more cloud-based servers to use with the payload and which of the one or more available cores are used by the one or more cached mobile applications, in at least the embodiment described in ¶0038-0042 Clark discloses “On game launch, the manager for the client application…launches separate thread(s) on the client device 300 that manages the distributed computing tasks”; where the threads claim otherwise unutilized/free processor resources; there is no suggestion of the user specifying either the processor core(s) where the threads execute or the volunteer tasks to carry out.
As shown above, Clark discloses (¶0034, 0037) multiprocessor embodiments and discloses (¶0040, 0018) mitigating impacts to game (attractive applications) performance by executing the volunteer computing threads (cached mobile applications) as low priority background threads, but does not describe employing processor core partitioning to prevent impacts and accordingly does not specifically disclose the attractive applications are executing on one or more other cores of the mobile device separate from the one or more available cores where the CAs execute.
However, it is well known in the art to utilize CPU core partitioning and scheduling affinities to enforce performance isolation amongst applications, including specifically to protect game applications from interference caused by background programs as shown by Argintaru disclosing (¶0008, 0024, 0035, 0042-0045; FIG. 3-4) processing at one or more available cores such that compute cycles of the one or more available cores of the mobile device are used by the one or more cached (background) applications while the one or more attractive (game) applications are executing on one or more other cores of the mobile device separate from the one or more available cores. Exemplary quotations:
“During optimization, various resource allocation operations may be performed in order to optimize performance of the game process. The operations may include, for example, dedicating computer resources to the game process. In a multicore computer system environment, such operations may include automatically reserving one or more CPU cores for the game process and restricting other processes to one or more other CPU core(s), or increasing the CPU priority, IO priority and/or network priority associated with the game process.” (¶0024).
 


It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine Clark’s thread prioritization with Argintaru’s optimization method because it provides a user-friendly technique to prevent game “interference caused by the execution of other programs, thus improving game performance and the user experience” (¶0021, 0012, 0037, 0045).
Clark does not elaborate on a GUI for the “manager”/”launching application” (¶0039-0042) and does not explicitly disclose “processing a selection from the one or more end users to start or stop cached application usage on the mobile device” 
BOINC-Man, however, describes (pg. 1-3) an analogous volunteer grid system, “BOINC”, whose client software is composed of components including projects/applications (cached application), screensavers/graphics apps (attractive applications), a “core client” (cached application controller application (CACA)) and a Manger GUI (a wrapper cached application interface) (““The BOINC Manager is a 'control panel' for BOINC. It provides a graphical interface for monitoring and controlling the BOINC Client” (pg. 4). The controls including processing a selection from the one or more end users to start or stop cached application usage on the mobile device… providing a wrapper cached application interface configured to at least receive input from the one or more users to start or stop the cached application usage on the mobile device
“BOINC Manager can be launched like any other program, from the Start menu in Windows. If you chose the installation option to start BOINC automatically, then the Manager will already be running….The icon menu choices are: Open BOINC Manager: opens the current BOINC Manager…Snooze: stop work (computation and file transfer) for one hour or until you cancel it. See also Activity menu…Exit: exit the BOINC manager and all running BOINC applications. No further work will take place until you run the BOINC Manager again” (pg. 4)

Activity menu (pg. 9) reproduced for convenience:

    PNG
    media_image1.png
    333
    939
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine Clark’s volunteer computing client with BOINC’s management and control GUI to have a simple, convenient mechanism run and suspend background task processing at desired times. 

Claims 1, 6, and 12:
Claims 1, 11, and 12 combined recite essentially the same subject matter as claim 14 and 18and stand rejected in view of the combination of Clark/Argintaru/BOINC-Man for the same reasons and rationale provided in the rejections above. 

Claims 2-4 and 15-17:
The combination of Clark/Argintaru/BOINC-Man discloses the limitations as shown in the rejections above. Clark further discloses wherein the mobile device is a smartphone…wherein the attractive application is a mobile app…wherein the attractive application is a game (¶0018, 0024: “client devices 106-114 include…mobile telephone or smartphone 108”, 0034-0036, 0048; FIG. 1, 3).



Claims 5 and 9:
The combination of Clark/Argintaru/BOINC-Man discloses the limitations as shown in the rejections above. Clark further discloses providing a wrapper cached application  (“manager”/”launching application”) interface that displays a selectable user input configured to designate the attractive application…wherein the wrapper cached application interface includes one or more selectable inputs to designate one or more other applications (e.g. companion applications, supporting websites, rewarded applications) not designated as the attractive application (see at least ¶0039-0041, 0044-0049) implicitly teaching at least interfaces to select the game to launch, to select from a suite of games, select from companion application options and/or supporting websites. See also Argintaru ¶0038-0042 , 0031 disclosing designating whether apps are foreground or background.

Claims 7 and 19:
The combination of Clark/Argintaru/BOINC-Man discloses the limitations as shown in the rejections above. Clark further discloses wherein the wrapper cached application interface includes one or more selectable revenue information inputs (¶0042, 0055-0057, 0065.) 

Claim 10:
The combination of Clark/Argintaru/BOINC-Man discloses the limitations as shown in the rejections above. Clark further discloses generating revenue with the cached mobile application based on the use of the compute cycles of the one or more available cores of the mobile device. (¶0055-0056, 0065). 



Claim 12-13, and 20:
The combination of Clark/Argintaru/BOINC-Man discloses the limitations as shown in the rejections above. Clark further discloses providing one or more cloud-based servers in operative communication with the CACA…wherein the one or more cloud-based servers includes one or more cached application servers and one or more cached application data servers (see at least ¶0023, 0039, 0044-0046, 0056; FIG. 1, 2):
“Each of the servers 102-104 may be any suitable electronic computing or processing device(s) that can provide computing services including software…server 102 may provide or manage a platform for collaborative computing, research, or development using grid computing by coordinating volunteer grid computing using the client devices 106-114. Server 103 may be a server assorted with software or gaming development…Server 104 may be a server associated with a researcher, developers, or other grid computing consumer that has projects or tasks that need to be processed using the platform” 

See also BOINC-Man pg. 1, #1-5; and pg. 2 disclosing a scheduling/task server and a data server.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US 20190213048 A1 discloses  leveraging idle user device resources for block chain mining.
“Optimizing Urban Environmental Simulations using Boinc” provides a description of the BOINC architecture and various optimizations thereof.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
12/17/2022

/EMERSON C PUENTE/       Supervisory Patent Examiner, Art Unit 2196